Shulman, Judge.
Defendant was convicted of the offenses of kidnapping, rape and aggravated sodomy. We affirm.
Appellant contests the judgment on the general grounds, submitting that the prosecutrix’ testimony was contradictory and not supported by the evidence. We disagree.
"The victim’s testimony, identifying the defendant as the perpetrator of the crimes with which he was charged, was supported by evidence regarding her physical injuries . . . her damaged clothing, and her observed emotional [and physical] state. Therefore, although there was evidence to the contrary, we must conclude, upon a thorough examination of the record, that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of defendant’s guilt beyond a reasonable doubt. Jackson v. Virginia, - U. S. - (99 SC. 2781, 61 LE2d 560).” Gray v. State, 151 Ga. App. 684 (4).

Judgment affirmed.


Deen, C. J., and Carley, J., concur.